Citation Nr: 1632402	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record.  

In December 2014, the Board reopened the claim for service connection for a skin disorder and remanded the underlying merits for further development.  The Board also remanded the issue in September 2015.  The case has since been returned to the Board for appellate review

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.   The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service. 

2.  The Veteran does not have a current skin disorder that manifested in service or within one year thereafter or that is related to his military service, to include his presumed herbicide exposure.



CONCLUSION OF LAW

A skin disorder was not incurred in active service, nor may a skin disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in March 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the Veteran.

Moreover, the content of the March 2010 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The Veteran was also afforded a VA examination in April 2015, and addendum opinions were obtained in July 2015 and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinions are adequate, as they are predicated on a review of the claims file and the Veteran's medical history, including his own lay statements.  The examiner considered all pertinent evidence of record and supported the opinions with a complete rationale.  

The Board does note that the Veteran challenged the adequacy of the VA examination with respect to the qualifications of the examiner and the duration of the examination.  See August 2015 Veteran's statement.  However, the Board finds that the physician's assistant provided a thorough examination of the Veteran.  Moreover, adequate medical opinions were provided with rationales, which included discussion of the relevant evidence of record and pertinent medical principles.  There is no issue as to whether the examination revealed a current disability, but rather the crux of this case is whether the current disability is related to the Veteran's military service.  Moreover, contrary to the Veteran's assertion that the examiner was a "young intern," the evidence reflects that she was a physician's assistant.  In Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  

Thus, the Board finds that the examination and medical opinions, when taken together, are adequate to decide the case because they were predicated on consideration of the claims file, his lay assertions, and examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Finally, the Board notes that the case was remanded in December 2014 so that additional VA treatment records and a current VA examination could be obtained.  The Veteran was subsequently afforded a VA examination in April 2015.  Pursuant to the September 2015 remand, an adequate addendum opinion was obtained in January 2016.  Therefore Board finds there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran has contended that that he has a current skin disorder that is due to exposure to herbicide agents during his Vietnam service.    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The diagnoses in this case are not listed as chronic diseases in the regulation.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331  

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).   Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a skin disorder.  In fact, a March 1970 separation examination found his skin to be normal.  Thus, the medical evidence of record does not show that a skin disorder manifested during military service.  He also denied having a medical history of diseases at the time of the March 1970 separation examination.

The Veteran has provided inconsistent statements as to the onset of his skin disorder.  In his August 2010 notice of disagreement, the Veteran stated that he has had lesions since he returned from Vietnam that have remained on his body.  However, during his February 2013 Board hearing, he testified that he first noticed he had skin problems approximately 35 years ago, which was over approximately eight years after his discharge from service.  See Board Hearing Transcript at 2.  During the hearing, he also denied that he had any skin problems when he was in service.  See Board Hearing Transcript at 3.  Although the Veteran is competent to state that his skin problems began in service or shortly thereafter, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of a skin disorder in the Veteran's service treatment records.  As such, there is actually affirmative evidence, including the Veteran's testimony, showing that he did not have a skin disorder in service.

The first post-service evidence in the claims folder of skin problems is from 1982 which was over a decade after his discharge from service.  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  However, the Veteran's testimony that he first noticed skin problems approximately 35 years ago is consistent with the documented treatment of skin problems in 1982.   In 1982, the Veteran was noted to have follicular cysts and comedone cysts on the back of his neck for the past 3 to 4 years.  In April 1992, the Veteran was treated for a left lower back lanycytic nevus, intradermal type, lesions on his forehead for 5 years and scaly and seborrheic comedones on the face and back.

For these reasons, the Board finds that a skin disorder did not manifest in service or shortly thereafter.

In addition to the lack of evidence showing that a skin disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's current skin to service, to include his exposure to herbicide therein.

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from September 1968 to August 1969; therefore, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6), 3.313(a).  However, the evidence of record does not show a diagnosis of chloracne or porphyria cutanea tarda at any point during the appeal period, and it does not support a finding that these diseases manifested to a degree of 10 percent or more by August 1970, which would have been within one year of the Veteran's last presumed in-service exposure to herbicide. See January 2016 VA addendum medical opinion.  In addition, the Veteran's skin diagnoses during the appeal period, including contact dermatitis, comedones, and acne, are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the evidence does not demonstrate that the Veteran has chloracne or porphyria cutanea tarda, which are the only skin conditions for which 38 C.F.R. § 3.309(e) is applicable.  Accordingly, the Veteran is thus not entitled to presumptive service connection for a skin disorder based on herbicide exposure.  38 C.F.R. § 3.309(e).

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board notes that the evidence of record clearly establishes that the Veteran has been diagnosed with multiple skin disorders during the appeal period.  However, the Board finds that the evidence of record does not indicate that there is a nexus between those skin disorders and his military service, including herbicide exposure therein.    

A June 2010 medical record from Dr. J.M.H. (initials used to protect privacy) reveals a diagnosis of adult acne, which the examiner stated was secondary to Agent Orange exposure.  In a July 2010 statement, Dr. J.M.H. also reported that the Veteran has had chronic skin problems since his Agent Orange exposure.  Specifically, the physician noted that the Veteran had been diagnosed with contact dermatitis, which is secondary to Agent Orange exposure.  However, the physician did not provide any rationale for his conclusion that the Veteran's adult acne and contact dermatitis were due to Agent Orange exposure.  Therefore, the Board finds that his opinions have limited probative value.

A July 2010 medical report from Dr. H.L., a dermatologist, indicates the Veteran underwent a skin examination and evaluation for possible chloracne.   The Veteran reported that he had had facial blackheads for over 30 years.  Upon physical examination, the Veteran was noted to have several open comedones on his face.  The examiner diagnosed the Veteran with open comedones vs. Favre-Racouchot of the face and benign nevi.  The examiner stated that the several open comedones may be a component of chloracne, although there was no other evidence of such a disorder.  He also stated that, although he was unable to specifically define the Veteran's comedonal condition as chloracne, he could not rule out that the condition was a mild form of chloracne.  In this case, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  As such, the Board finds that the statement that the Veteran's comedones may be a form of chloracne is of limited probative value. 

The Veteran was also afforded a VA examination in April 2015 during which he was assessed as having superficial acne, specifically comedones, and not chloracne.  The examiner stated that superficial acne is defined as comedones, papules, pustules, and superficial cysts.  The physical examination of the Veteran's skin indicated that he had a few, scattered one to two millimeter open comedones on the lateral cheeks and posterior neck, but no acne cysts, papules, dermatitis, or pustules.  The examiner opined that it is less likely than not that the Veteran's current comedonal acne condition is related to herbicide exposure.  In so finding, the examiner noted that there was no evidence of acne or chloracne in the Veteran's military records.  The Veteran had also reported having blackheads and acne for 30 years, which would have 15 years after his separation from service.  The examiner explained that medical literature indicates that most chloracne lesions clear up within two years following last exposure to the chemical agent.  

A July 2015 addendum opinion was obtained to clarify whether the Veteran's current skin disorder, namely comedones, are related to his herbicide exposure in service.  The examiner stated that the Veteran has been diagnosed with comedones, also known as blackheads and whiteheads, which is a darkened plug of sebum and keratin that occludes the pilosebaceous follicle.  She explained that they develop from the non-inflammatory build-up of keratinous and sebaceous material.  Moreover, comedones are typically found on the face, chest, back, and upper arms.  The examiner concluded that the Veteran's comedones are less likely than not due to in-service herbicide exposure or otherwise related to his military service because medical literature does not indicate that comedones are caused by herbicide exposure.  

Pursuant to a Board remand, an addendum opinion was obtained in January 2016. The examiner reviewed Dr. J.M.H.'s statement that the Veteran's contact dermatitis is secondary to Agent Orange exposure.  The examiner noted that there were no records pertaining to a history of contact dermatitis or examination findings indicating such a diagnosis.  The examiner also reviewed the statement from Dr. H.L. and summarized that he was unable to specifically identify the Veteran's comedonal condition as chloracne or rule out that it may be a mild form of chloracne.  The examiner stated that the Veteran has not been diagnosed with chloracne and observed that there was no documentation of an acne condition in the service records; therefore, a diagnosis of chloracne cannot be given.  Moreover, the VA examiner opined that the current diagnosis of open comedones/adult acne is less likely than not a disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include herbicide agents.  With respect to contact dermatitis, the examiner stated that it was not found during the April 2015 VA examination or in any records in the claims folder.   She stated that contact dermatitis is not a presumptive condition related to herbicide exposure.  Thus, it could not have manifested in service or be causally or etiologically related to his military service (to include exposure to herbicide agents). 

After weighing the evidence, the Board finds the VA examiners' opinions to be the most probative evidence in this case.  The examiner reviewed the claims file, relied on an examination of the Veteran, and considered the Veteran's statements.  The opinions also cited to medical literature and were supported with thorough rationales.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Board has considered the lay statements provided by the Veteran that his current skin disorder was caused by his exposure to herbicides in service.  However, even assuming that he is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The VA examiner has training, knowledge, and expertise on which she relied to form the opinion, and she provided a rationale for her conclusions.   She reviewed the evidence of record, including the Veteran's service treatment records, and considered the Veteran's own statements.  Therefore, the Board finds that the VA examiner's opinions are more probative than the Veteran's lay statements.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for a skin disorder.






ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


